In October, 1947, respondent contracted to purchase a two-family house in Brooklyn and shortly thereafter made application to the temporary city housing rent commission for a certificate to evict the tenant in the lower floor apartment. Although compelling necessity for possession of the dwelling accommodations was shown, the commission refused to issue the certificate because of failure to show good faith, respondent having permitted one of the co-owners who sold the property to him to remain in possession under a lease given by him, as part of the transaction, in consideration of a reduction in the purchase price. Respondent then instituted a proceeding under article 78 of the Civil Practice Act to review the determination of the commission. Special Term annulled the determination and directed the certificate to issue. Order reversed on the law and the facts, without costs, and the petition dismissed, without costs. There is no basis for a finding that the action of the commission was capricious, arbitrary or unreasonable, and the court may not substitute its judgment for that of the commission. Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ., concur.